EXHIBIT 10.5
 
SERVICING AGREEMENT
between
RESIDENTIAL CAPITAL, LLC
and
MHPOOL HOLDINGS LLC
dated as of
September 30, 2008
 

 



--------------------------------------------------------------------------------



 



SERVICING AGREEMENT
          THIS SERVICING AGREEMENT (this “Agreement”) is made and entered into
as of September 30, 2008, among Residential Capital, LLC, a Delaware limited
liability company (“ResCap”), on behalf of itself and its controlled Affiliates
(as defined in the Purchase Agreement (as defined below)) and MHPool Holdings
LLC, a Delaware limited liability company (“Buyer”), on behalf of itself and
Subsidiary.
RECITALS
          A. ResCap, DOA Holding Properties, LLC, a Delaware limited liability
company and indirect wholly-owned subsidiary of ResCap, DOA Properties IIIB (KB
Models), LLC, a Delaware limited liability company and a subsidiary of Holdings
(“Subsidiary”) and Buyer entered into that certain Purchase Agreement, dated as
of September 30, 2008 (the “Purchase Agreement”), pursuant to which, on the
Closing Date, Buyer purchased from ResCap, and ResCap sold to Buyer, the
Interests.
          B. The parties desire to enter into this Agreement on the terms and
subject to the conditions set forth herein.
          C. Capitalized terms used but not defined herein shall have the
respective meanings set forth in the Purchase Agreement.
          NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual covenants and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, upon the terms and subject to the conditions set forth in this
Agreement, the parties hereto, intending to be legally bound, hereby agree as
follows:
     1. Agreement to Provide Services.
          1.1. Agreement. ResCap hereby agrees to provide, or cause its
controlled Affiliates to provide, or use its commercially reasonable efforts to
cause other third parties to provide, to Subsidiary and Buyer, the Services (as
defined below) with the same degree of care, skill, and diligence and in
substantially the same manner as such services have been obtained by Subsidiary
or any of the Prior Owners with respect to the Subject Assets during the
six-month period ended September 30, 2008 (from ResCap or its controlled
Affiliates or by virtue of third party services made available by ResCap or its
controlled Affiliates) (the “Required Servicing Standard”); provided, however,
that ResCap may only use third parties to provide Services so long as such third
parties (or similar third parties) provided such Services (directly or
indirectly) to Subsidiary as of the Closing Date. The term “Prior Owners” means,
collectively, DOA Properties III (Models), LLC and GMAC Model Home Finance, LLC.
          1.2. Services. As used in this Agreement, the term “Services” means
all services obtained by Subsidiary or a Prior Owner with respect to the Subject
Assets

 



--------------------------------------------------------------------------------



 



during the six-month period ended September 30, 2008 (from ResCap or its
controlled Affiliates or by virtue of third party services made available by
ResCap or its controlled Affiliates) that are necessary or advisable, in the
reasonable judgment of Buyer, to own, operate and maintain the Subject Assets as
owned, operated and maintained by Subsidiary or a Prior Owner during the
six-month period ended September 30, 2008, including, without limitation, the
services described in the schedules attached hereto (the “Schedules”).
          1.3. Change in Services. Any material change in the manner in which
the Services are provided (a “Material Change in Service”), including any change
in the employees or third parties providing such Services, shall require Buyer’s
prior written consent, which consent shall not be unreasonably withheld, delayed
or conditioned. To the fullest extent practicable, Buyer shall receive a written
request for consent from ResCap at least five business days prior to any
proposed Material Change in Service, together with reasonable documentation
describing the material terms of such proposed Material Change in Service.
Notwithstanding the foregoing, Buyer acknowledges that certain Material Changes
in Service may be outside of ResCap’s control (“Involuntary Changes”), including
the resignation of any employee or the termination by any third party service
provider of its provision of services to ResCap, and that any Involuntary Change
shall not require Buyer’s prior written consent; provided, that (i) ResCap shall
confer with Buyer in determining the appropriate course of conduct in addressing
any Involuntary Changes and (ii) ResCap shall obtain Buyer’s written consent
(not to be unreasonably withheld, delayed or conditioned) prior to taking any
action in response to such Involuntary Change that, if taken, would constitute a
Material Change in Service.
     2. Payment of Services.
          2.1. Service Costs. From Closing until the thirty (30) day anniversary
thereof, ResCap shall bear all costs of providing the Services. Thereafter, in
consideration for each Service, Buyer shall reimburse ResCap as set forth on
Schedule I hereto.
          2.2. Invoicing of Service Costs. During the applicable term of each
Service, ResCap shall invoice Buyer for the Applicable Service Cost promptly
after the end of each calendar month during such term. Buyer shall include with
each invoice a reasonably detailed description of the Services performed, the
costs charged, and such other details as may be necessary to support the
invoice. All undisputed invoices shall be paid by Buyer to ResCap by wire
transfer of immediately available funds not later than sixty (60) calendar days
after receipt by Buyer of ResCap’s invoice, in accordance with the wiring
instructions provided by ResCap to Buyer.
          2.3. Service Cost Disputes. In the event that Buyer has a good faith
dispute with regard to any costs invoiced by ResCap hereunder, Buyer shall
provide ResCap with written notice of such dispute, together with a reasonably
detailed explanation of such dispute, at or prior to the time payment would have
otherwise been due, and Buyer may withhold payment of any disputed amounts
pending resolution of the dispute. Buyer’s failure to pay amounts disputed in
accordance with the preceding

2



--------------------------------------------------------------------------------



 



sentence shall not be grounds for a claim of breach or suspension of the
provision of Services by ResCap, its controlled Affiliates or any third party
service provider.
          2.4. Records and Inspection. During the term of this Agreement, ResCap
shall maintain complete and accurate records of the Services provided, costs
invoiced to Buyer and payments made thereunder. All such records shall be
available for inspection by Buyer or its representative.
     3. Relationship between the Parties.
          3.1. Independent Contractors. ResCap, its controlled Affiliates and
any third party service providers in the performance of the Services, shall be
acting as independent contractors to Subsidiary and Buyer and its Affiliates,
and not as partners, joint venturers or agents of Buyer. Neither ResCap nor
Buyer intends to create by this Agreement an employer-employee relationship.
Each of ResCap, its controlled Affiliates and any third party service providers,
on the one hand, and Subsidiary and Buyer, on the other hand, shall retain
control over their respective personnel, and their respective employees shall
not be considered employees of the other. Except as expressly provided pursuant
to any signing authority granted pursuant to any power of attorney or written
consent of the board of directors of Buyer, neither ResCap, any of its
controlled Affiliates or any third party service providers, on the one hand, nor
Subsidiary or Buyer, on the other hand, shall have any right, power or authority
to create any obligation, express or implied, on behalf of the other pursuant to
this Agreement.
          3.2. Cooperation. ResCap shall, and shall cause its controlled
Affiliates to, and shall use its commercially reasonable efforts to cause its,
employees, agents, representatives, third party service providers and
subcontractors to, cooperate fully with Buyer, its Affiliates and their
respective employees, agents and representatives to facilitate, in all respects,
the provision of Services to Buyer and its Affiliates. Buyer shall and shall use
its commercially reasonable efforts to cause its respective employees, agents,
representatives and subcontractors to, cooperate fully with ResCap, its
controlled Affiliates and their respective employees, agents and representatives
to facilitate, in all respects, the provision of Services to Buyer.
          3.3. Steering Committee. As promptly as practicable, ResCap and Buyer
shall form a steering committee (the “Steering Committee”), which shall consist
of two individuals, one of whom shall be nominated by ResCap and one of whom
shall be nominated by Buyer. Subject to Section 1.3, to the fullest extent
practicable, ResCap shall keep the Steering Committee reasonably informed of all
proposed changes to the provision of Services and consult with the Steering
Committee prior to taking any such action that would reasonably be expected to
adversely affect the provision of Services hereunder.

3



--------------------------------------------------------------------------------



 



     4. Service Standard; Compliance with Laws.
          4.1. Service Standard. ResCap shall, or shall cause its controlled
Affiliates to, or shall use its commercially reasonable efforts to cause its
third party service providers to, provide the Services.
          4.2. Compliance With Laws. Neither ResCap nor any of its controlled
Affiliates shall violate any applicable Laws in connection with its performance
of the Services.
          4.3. Third Party Service Provider. In each instance hereunder where
ResCap shall use a third party service provider to provide the Services, ResCap
shall use its commercially reasonably efforts to cause such third party service
providers to provide the Services in accordance with the Required Servicing
Standard and other applicable terms hereof. Notwithstanding the foregoing, any
failure of any such third party service provider to perform any Services in
accordance with the Required Servicing Standard or other applicable terms hereof
shall constitute a breach by ResCap of the Requisite Servicing Standard or such
other term, as the case may be, and Subsidiary and Buyer shall be entitled to
the remedies provided in this Agreement with respect to such ResCap breach.
     5. Service Disruptions. If ResCap, its controlled Affiliates’ or any third
party service provider’s performance of any Services is interrupted in whole or
in part for any reason for more than three (3) full Business Days, then
Subsidiary and Buyer has the right (in addition to any other remedies available
under this Agreement or by Law), at ResCap’s sole cost and expense, to make
commercially reasonable arrangements to procure such interrupted Services from
an alternative source for the period and to the extent reasonably necessitated
by such interruption, or, if longer, for the duration of the contract entered
into with such alternative source (provided, that Buyer shall use commercially
reasonable efforts to limit the duration of the contract with such alternate
source to the shortest period of time that is reasonably practical).
     6. Indemnification.
          6.1. Buyer Indemnity. Buyer shall indemnify, defend and hold harmless
ResCap, its controlled Affiliates and its and their respective officers,
directors, managers, partners, members, employees, successors and assigns
(collectively, the “ResCap Indemnified Parties”) from and against all Losses
arising out of any third party claims in connection with or arising from the
performance of the obligations of ResCap and its controlled Affiliates under
this Agreement, except to the extent such Losses arise out of (i) the gross
negligence or willful misconduct of ResCap or any of its controlled Affiliates
in the performance of its obligations under this Agreement, or (ii) any claim
that any of the Services violates or infringes on any intellectual property
rights of any third party.
          6.2. ResCap Indemnity. ResCap shall indemnify, defend and hold
harmless Buyer, its Affiliates (including, for the avoidance of doubt,
Subsidiary) and its

4



--------------------------------------------------------------------------------



 



and their respective officers, directors, managers, partners, members,
employees, successors and assigns (collectively, the “ Buyer Indemnified
Parties”) from and against all Losses arising out of (i) the gross negligence or
willful misconduct of ResCap or any of its controlled Affiliates in the
performance of its obligations under this Agreement, or (ii) any claim that any
of the Services violates or infringes on any intellectual property rights of any
third party.
          6.3. Procedure. The indemnified party shall promptly notify the
indemnifying party of any action for which an indemnified party intends to claim
indemnification hereunder (provided, however, that the failure to so notify the
indemnifying party will not relieve the indemnifying party from its
indemnification obligations, except to the extent (and only to the extent) that
the indemnifying party is prejudiced by such failure). The indemnified party
agrees that that the indemnifying party will have the right to assume and
control the defense or settlement of such action, with counsel chosen by the
indemnifying party and reasonably acceptable to the indemnified party; provided,
however, that (i) if the indemnifying party assumes the defense of any action,
it shall have conclusively established its obligation to indemnify the
indemnified party with respect to such action and (ii) the indemnifying party
shall not enter into any settlement or compromise of any such claim in the event
such settlement or compromise imposes any liability or obligation on the
indemnified party without the indemnified party’s prior written consent (which
consent shall not be unreasonably withheld, conditioned or delayed). The
indemnified party agrees to cooperate in all reasonable respects with the
indemnifying party and its legal representatives in the investigation and
defense of any action covered by indemnification hereunder.
          6.4. Limitation of Liability. NEITHER RESCAP NOR BUYER SHALL BE
REQUIRED TO INDEMNIFY THE OTHER OR THE OTHER’S CONTROLLED AFFILIATES FOR ANY
EXEMPLARY, PUNITIVE, TREBLE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR
SPECULATIVE DAMAGES, LOST PROFITS OR INTERNAL COSTS; PROVIDED HOWEVER, THAT, IF
ANY INDEMNIFIED PARTY IS HELD LIABLE PURSUANT TO A THIRD-PARTY CLAIM FOR ANY OF
SUCH DAMAGES AND THE INDEMNIFYING PARTY IS OBLIGATED TO INDEMNIFY SUCH
INDEMNIFIED PARTY UNDER SECTION 6.1 OR SECTION 6.2 OF THIS AGREEMENT, THEN THE
INDEMNIFYING PARTY SHALL BE LIABLE FOR AND OBLIGATED TO REIMBURSE THE
INDEMNIFIED PARTY FOR SUCH DAMAGES.
     7. Term and Termination.
          7.1. Term. This Agreement shall be effective from and after the
Closing Date and continue until the earlier of (i) the date on which all
Services have been terminated in accordance with the terms hereof and (ii) the
dissolution of Buyer. This Agreement shall terminate automatically (without
further action by any of the parties hereto) at the end of the term set forth in
the preceding sentence. ResCap shall provide, or cause to be provided to, Buyer
and Subsidiary each Service until the earlier to occur of (i) the date on which
Buyer notifies ResCap in writing to terminate such Service pursuant to
Section 7.2 hereof and (ii) the dissolution of Buyer.

5



--------------------------------------------------------------------------------



 



          7.2. Termination of Services. Buyer may terminate its right to receive
any particular Service for any or no reason by providing ResCap not less than
thirty (30) days’ prior written notice setting forth the termination date for
such Service.
          7.3. Obligations on Termination. Upon any termination of this
Agreement or any Service, (i) ResCap shall cooperate, and cause its controlled
Affiliates to cooperate, and shall use its commercially reasonably efforts to
cause its third party service providers to cooperate, with all reasonable
requests by Buyer in connection with the transition of such Services, including
the transfer and retention of records and data pertaining to the Services or the
Subsidiary to Buyer or its designees (in a mutually agreed industry standard
electronic format), (ii) ResCap shall return to Buyer or, to the extent
permitted by applicable Law, destroy, at Buyer’s option, all Confidential
Information (including data) relating to the Subsidiary or the Services that is
in ResCap’s, any of its controlled Affiliates’ or any third party service
provider’s possession or control; (iii) no party hereto shall be relieved of any
liability for any breach or nonfulfillment of any of its obligations hereunder
with respect to such Service prior to termination of such Service; and
(iv) Section 2 (as to any unpaid amounts), Sections 6, 8 and 9 and this
Section 7 shall survive any termination of this Agreement or of any Service.
     8. Confidentiality.
          8.1. Confidential Information. As used in this Agreement,
“Confidential Information” means any and all non-public information, in any
form, furnished or made available directly or indirectly by one party hereto or
any of its Affiliates (the “Disclosing Party”) to the other hereto or any of its
Affiliates or third party service providers (the “Receiving Party”) pursuant to
this Agreement, and in the case of Buyer as the Disclosing Party the term
Confidential Information shall also include any non-public information
concerning Buyer, any of its Affiliates (including, without limitation,
Subsidiary) or any of the Subject Assets.
          8.2. Obligations of Confidentiality. The Receiving Party shall protect
the Confidential Information of the Disclosing Party by using the same degree of
care to prevent the unauthorized use, dissemination, or publication of such
Confidential Information as the Receiving Party uses to protect its own
Confidential Information of a similar nature, but in no event shall the
Receiving Party use less than a reasonable standard of care in its treatment of
such Confidential Information. The Receiving Party shall use the Confidential
Information solely for the purposes contemplated by this Agreement, and shall
limit its disclosure of such Confidential Information to those employees, other
personnel and third party service providers who have a need to know such
Confidential Information for such purposes and who are informed of the
confidential nature of such Confidential Information and directed to use, hold
and protect such Confidential Information in accordance with this Agreement. The
Receiving Party shall be responsible for any breach of this Section 8.2 by any
Person to whom it discloses or provides access to Confidential Information.
          8.3. Exclusions.

6



--------------------------------------------------------------------------------



 



          (a) This Agreement imposes no obligation upon the Receiving Party with
respect to Confidential Information which (i) is or becomes a matter of public
knowledge without violation of this Agreement by the Receiving Party or any
other Person to whom the Receiving Party disclosed or provided access to the
Confidential Information of the other party or of its Affiliates; (ii) is
received on a non-confidential basis by the Receiving Party from a third party
that, to the knowledge of the Receiving Party, is rightfully in possession of,
and with a right to make an unrestricted disclosure of, such information; or
(iii) is independently developed by the Receiving Party without the use of
Confidential Information disclosed by the Disclosing Party.
          (b) If the Receiving Party is required (by applicable law, rule or
regulation or a subpoena, court order, similar judicial process, regulatory
agency, Governmental Entity, self-regulatory organization or stock exchange
rule) to disclose any Confidential Information, the Receiving Party will, to the
extent consistent with legal and regulatory requirements: (i) promptly notify
the Disclosing Party of the existence, terms and circumstances surrounding such
requirement, (ii) reasonably consult with the Disclosing Party on the
advisability of taking legally available steps to resist or narrow such
requirement and (iii) if disclosure of such information is required, to furnish
only that portion of the Confidential Information which the Receiving Party is
required to disclose and to reasonably cooperate with the Disclosing Party, at
the Disclosing Party’s sole cost and expense, to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded the Confidential Information.
          8.4. Ownership of Confidential Information. Neither the Receiving
Party nor any of its controlled Affiliates or third party service providers
shall obtain any rights with respect to the Confidential Information of the
Disclosing Party, and in all cases the Disclosing Party shall retain all right,
title and interest in its Confidential Information.
          8.5. Return of Confidential Information. Upon termination of this
Agreement, or at any time upon request by the Disclosing Party, the Receiving
Party shall return to the Disclosing Party or, to the extent permitted by
applicable Law, destroy, at the Disclosing Party’s option, all Confidential
Information of the Disclosing Party that is in the possession or under the
control of the Receiving Party or any of its controlled Affiliates or third
party service providers (including all copies thereof).
     9. General Provisions.
          9.1. Miscellaneous Provisions. Sections 8.1, 8.2, 8.5, 8.8, 8.9, 8.10,
8.11 and 8.12 of the Purchase Agreement shall apply to this Agreement mutatis
mutandis as if set forth herein.
          9.2. Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, legal representatives and assigns. No party hereto may assign any of
its

7



--------------------------------------------------------------------------------



 



rights or delegate any of its obligations under this Agreement, by operation of
Law or otherwise, without the prior written consent of the other party hereto;
provided, however, that Buyer may assign or delegate, in whole or in part, its
rights and obligations under this Agreement to any one or more of its Affiliates
so long as Buyer remains responsible for the performance of its obligations
hereunder. Nothing in this Agreement, express or implied, is intended to confer
upon any Person other than ResCap, Buyer and each of its controlled Affiliates,
successors, legal representatives and permitted assigns, any rights or remedies
under or by reason of this Agreement; provided, that, the Buyer Indemnified
Parties (solely with respect to their indemnification rights pursuant to this
Agreement) and the ResCap Indemnified Parties (solely with respect to their
indemnification rights pursuant to this Agreement) shall be third party
beneficiaries of such Sections of this Agreement, entitled to enforce those
specified provisions hereof.
          9.3. Interpretation. The words “hereof,” “herein” and “hereunder” and
words of like import used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement. Terms defined in
the singular in this Agreement shall also include the plural and vice versa. The
captions and headings herein are included for convenience of reference only and
shall be ignored in the construction or interpretation hereof. References to
Articles, Sections, and Schedules are to Articles, Sections, and Schedules of
this Agreement unless otherwise specified. Whenever the words “include,”
“includes” or “including” are used in this Agreement, they shall be deemed to be
followed by the words “without limitation,” whether or not they are in fact
followed by those words or words of like import. The phrases “the date of this
Agreement,” “the date hereof” and phrases of similar import, unless the context
otherwise requires, shall be deemed to refer to the date set forth in the
Preamble to this Agreement. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. If any ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties hereto, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.
          9.4. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.
          9.5. Disputes. Any controversy or dispute arising out of this
Agreement (each, a “Dispute”), including, without limitation, any dispute under
Section 2.3 hereof, shall be submitted to the Steering Committee. If the
Steering Committee fails to reach unanimous agreement on the resolution of such
Dispute within twenty (20) Business Days, then either ResCap or Buyer may seek
remedies under Delaware law, and in connection therewith, such Dispute shall be
brought in the Chancery Court of the State of Delaware, any other state court of
the State of Delaware or the United States District Court for the District of
Delaware (the “Chosen Courts”), and solely in connection with claims arising
under this Agreement or the transactions that are the subject of this Agreement,
each Party: (i) irrevocably submits to the exclusive jurisdiction of the Chosen
Courts, (ii) waives any objection to laying venue in any such action or
proceeding in the Chosen Courts, (iii) waives any objection that the Chosen
Courts are

8



--------------------------------------------------------------------------------



 



an inconvenient forum or do not have jurisdiction over any Party hereto and
(iv) agrees that service of process upon such Party in any such action or
proceeding shall be effective if notice is given in accordance with Section 8.1
of the Purchase Agreement. Each Party hereto irrevocably waives any and all
right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.
     9.6. Entire Agreement. This Agreement (including the Schedules hereto), the
Purchase Agreement and the other Transaction Documents contain the entire
agreement between the parties hereto with respect to the subject matter hereof
and thereof and supersedes all prior agreements and understandings, oral or
written, with respect to such matters.
          9.7. Force Majeure. Subject to Section 5 of this Agreement, neither
party shall be responsible to the other for any delay in or failure of
performance of its obligations under this Agreement (other than payment
obligations under Section 2) to the extent such delay or failure is attributable
to any cause beyond its reasonable control, including any act of God, fire,
earthquake, failures of its computers or electronic transmissions (but solely to
the extent outside its reasonable control), strike or other labor disputes, war,
embargo or other governmental act, or riot; provided, however, that the party
affected thereby gives the other party prompt written notice of the occurrence
of any event that is likely to cause any delay or failure setting forth a
reasonable estimate of the length of any delay and any expectation that it shall
be unable to resume performance; and provided, further, that said affected party
shall use its commercially reasonable efforts to expeditiously overcome the
effects of that event and resume performance with the least possible delay. For
the avoidance of doubt, Buyer shall not be obligated to pay ResCap or any of its
controlled Affiliates for Services during the period of time when ResCap is not
providing, or causing to be provided, such Services.
          9.8. Conflicts. In case of conflict between the terms and conditions
of this Agreement and the Purchase Agreement, the Purchase Agreement shall
control.
          9.9. Schedules. All Schedules annexed hereto or referred to herein are
hereby incorporated in and made a part of this Agreement as if set forth in full
herein.
[SIGNATURE PAGE FOLLOWS THIS PAGE]

9



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed or caused this
Agreement to be executed as of the date first written above.

            RESIDENTIAL CAPITAL, LLC,
on behalf of itself and its controlled Affiliates
      By:   /s/ James Young         Name:   James Young        Title:   Chief
Financial Officer        MHPOOL HOLDINGS LLC,
on behalf of itself and Subsidiary
      By:                 By:   /s/ Ronald J. Kravit         Name:   Ronald J.
Kravit        Title:   Vice President   

10



--------------------------------------------------------------------------------



 



         

Schedule I
SERVICES TO BE PROVIDED

•   Employees, including support of asset managers from ResCap’s Special Assets
Group and internal ResCap legal counsel;   •   Third party professional service
providers, including legal;   •   Cash management services;   •   IT services;  
•   Accounting services;   •   Insurance;   •   Use of the Richmond, Virginia
headquarters facility, the Dallas, Texas servicing facility and/or such other
facilities as determined by ResCap; provided, however, that if there is a
material reduction in the performance of Services at the Richmond, Virginia or
Dallas, Texas facility, taken as a whole, then ResCap’s designation of
replacement facilities to perform such Services shall require Buyer’s prior
written consent, which shall not be unreasonably withheld, delayed or
conditioned; and   •   Such other Services as may be necessary or incidental to
own, operate and maintain the Subject Assets for the benefit of Buyer consistent
with the ordinary course of business consistent with past practice relating to
the Subject Assets.

PRICING

•   $300 per month per REO model; plus   •   For all models under lease as of
the end of the applicable calendar month, 30 basis points per annum on value
allocated to such models as per Exhibit C of the Purchase Agreement; plus   •  
Reimbursement for direct, out-of-pocket costs and expenses incurred during the
applicable calendar month in connection with providing for Services, including,
without limitation, taxes, utilities, insurance premiums, fees and expenses of
outside counsel, accountants, and other outside professionals and advisors, and
all costs and fees incurred in pursuing any insurance claims (including costs of
professional adjusters).

11